DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Election/Restrictions
Applicant elected with traverse Group I (constructively elected via cancellation of claims 32-34) and Species 26 (figure 31A) in the reply filed on October 13, 2020. 
The requirement was still deemed proper and was therefore made FINAL in the Office action mailed on November 9, 2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one applicator arm  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 1, 2, 4-31, 35 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1 recites the limitation “a fluid conduit connected to the frame and disposed in the row between the plants to deliver the fluid towards a middle of the row between the plants.  Elected Species 26 (figure 31A) shows nozzles 8050a,b that apply fluid to the middle of the row of plants and to the rhizosphere.  As shown in figure 32, the nozzles apply fluid towards the rows of plants P-16.
Claim 1 recites the limitation “at least one applicator arm disposed to apply the fluid in a rhizosphere of the plants” in lines 4-5.  The limitation requires the application of the fluid by the applicator arm to be in the rhizosphere.  Therefore, the applicator arm must be disposed in the rhizosphere.  The specification, as a whole, does not disclose the applicator arm being disposed in a rhizosphere, i.e., in the soil that surrounds the roots of a plant is altered by the plant’s root growth, nutrients, respiration, etc.
Claim 1 recites “for applying fluid to plants in rows having a row between the plants” in lines 1-2.  The specification does not appear to disclose a row (one row) that is between the plants (between each and every plant). 
Claim 2 recites the limitation “to move the applicator…to a position in the rhizosphere.”  The specification, as a whole, does not disclose the applicator arm being disposed in a rhizosphere, i.e., in the soil that surrounds the roots of a plant is altered by the plant’s root growth, nutrients, respiration, etc.
Claims 5-12 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 5 recites the limitation “a first actuator and…a second actuator” in lines 2-3.  They appears to be double inclusions of the “actuator” recited in claim 2. 
Claim 6 recites the limitation “both the first applicator arm and the second applicator arm are actuated by the actuator” in lines 2-3.  Claim 5 (two actuators respectively actuating two applicator arms) and claim 6 (one actuator actuating two applicator arms) appear to define mutually exclusive features.  It is uncertain how claims 5 and 6 can be readable on the elected species. 
Claim 7 recites the limitation "the row" in line 2 (two occurrences).  There is insufficient antecedent basis for this limitation in the claim.  It is uncertain whether the reference is to the row between the plants or one of the rows (claim 1, line 1).
Claim 8 recites the limitation "the row" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is uncertain whether the reference is to the row between the plants or one of the rows (claim 1, line 1).
Claim 9 recites the limitation “a middle” in lines 2-3.  It appears to be a double inclusion of the “middle” recited in claim 1.
Claim 9 recites the limitation "the row" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is uncertain whether the reference is to the row between the plants or one of the rows (claim 1, line 1).
Claim 10 recites the limitation “a frame” in line 3.  It is uncertain whether it is a double inclusion of the “frame” recited in claim 1.
Claim 11 recites the limitation “a frame” in lines 5-6.  It is uncertain whether it is a double inclusion of the “frame” recited in claim 1.
Claim 35 recites the limitation “a middle” in line 2.  It appears to be a double inclusion of the “middle” recited in claim 1.
Claim 35 recites the limitation “a rhizosphere” in line 3.  It appears to be a double inclusion of the “rhizosphere” recited in claim 1.

Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 4, 5, 7-11, 20-25, 31, 35 and 36 (as best understood) is/are rejected under 35 U.S.C. 102(a) as being anticipated by Muff (2013/0043326). 
Muff discloses a fluid applicator comprising:
a frame 16;
at least one applicator arm 34 disposed to apply the fluid in a rhizosphere of the plants during fluid flow through the applicator;
a fluid conduit 26 connected to the frame and disposed in the row between the plants to deliver the fluid towards a middle of the row between the plants (where there is a row of plant between every other apparatus 18, i.e., there are two apparatuses 18 between two rows of plants; one hose 162a will deliver fluid to the row of plants and one hose 162b will deliver fluid to the middle of the row between the rows of plants), wherein the fluid conduit has first portion 142a descending downward from the frame and a second portion 142b extending rearwardly from the first portion into the row between plants;

the at least one applicator arm comprises a first applicator arm (one lower arm 34) actuated by a first actuator 20 and a second applicator arm (another lower arm 34) actuated by a second actuator 20;
a storage portion (transport position);
a pivot arm 32;
a pivot (bend/pivot of cable 35);
wherein the pivot is disposed on a frame or a base (the pivot is mounted on the frame 16);
a nozzle (outlet of hoses 162a,b);
a downwardly extending frame 32 (claim 21);
a base 70 (claim 21);
at least one actuator 72 (claim 22);
a nozzle 142b,162a,162b (claim 23);
more than one fluid delivery tube 142b (claim 24);
at least one spray nozzle (outlet of hoses 162a,b).
a downwardly extending frame 32; a base 24; at least one actuator 70; a ground contacting arm 72 (claims 21, 22, 31).

Response to Arguments
Applicant's arguments filed May 6, 2021 have been fully considered but they are not persuasive.  
Applicant argues that applicator arms 270a and 270b are disposed to apply fluid in a rhizosphere of the plants.  The applicator arms are positioned above the ground.  Therefore, the applicator arms are not disposed to apply fluid “in” the rhizosphere of the plants.
Regarding the rejection of claim 1 under 35 U.S.C. 112(a), Applicant argues that the claim has been amended to recite “at least one applicator arm disposed to apply the fluid in a rhizosphere of plants.”  The claim requires the applicator arm to be disposed to apply the fluid “in” a rhizosphere of plants.  The application of fluid must be in the rhizosphere.  Applicant’s applicator arm is above the ground.
Regarding Applicant’s argument to Muff, Muff’s device delivers fluid close to the crop row where dew flowing down the plant carries the fluid into the soil and to the plant.  Paragraph 0003.  Therefore, the fluid is delivered to the rhizosphere of the plants.  Additionally, when viewing every other plant row or where the plant rows are twice as wide as the spacing of apparatus 18, one hose 162a delivers fluid to the rhizosphere while the other hose 162b delivers fluid to the row between alternate rows or between the rows that are twice as wide as the spacing of apparatus 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK